C. A. 9th Cir. [Certiorari granted, 490 U. S. 1105.] Motions for leave to file briefs as amici curiae filed by the following are granted: Motor & Equipment Manufacturers Association, National Association of Wholesaler-Distributors, Boise Cascade Corp., Society of Independent Gasoline Marketers of America et al., National Association of Texaco Wholesalers, American Petroleum Institute et al., Motor Vehicle Manufacturers Association of the United States et al, and Petroleum Marketers Association of America. Motion of the Solicitor General for leave to participate in oral argument as amicus curiae and for divided argument granted.